NO. 12-20-00155-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

MUKHTAR S. MUTTI,                                         §   APPEAL FROM THE
APPELLANT

V.                                                        §   COUNTY COURT AT LAW

SPENCER DISTRIBUTING, LLP,
APPELLEE                                                  §   ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, Mukhtar S. Mutti, perfected this appeal on July 13, 2020. The clerk’s record was
filed on July 17 and Mutti’s brief was due on or before August 17. On August 25, this Court
notified Mutti that the brief was past due. We further notified Mutti that the appeal may be
dismissed for want of prosecution unless a motion for extension of time, containing a reasonable
explanation for the failure to file a brief and showing that Appellee has not suffered material
injury thereby, is filed no later than September 4.
         The September 4 deadline has passed and Mutti has not filed a brief, a motion for leave to
file a late brief, or a motion for extension of time. Accordingly, we dismiss the appeal for want
of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
Opinion delivered October 14, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          1
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 14, 2020


                                        NO. 12-20-00155-CV


                                   MUKHTAR S. MUTTI,
                                        Appellant
                                           V.
                               SPENCER DISTRIBUTING, LLP,
                                        Appellee


                               Appeal from the County Court at Law
                          of Anderson County, Texas (Tr.Ct.No. 13404)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision be
certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     2